Jackson, Chief Justice.
1. The charges of the court excepted to in this case can- ■ not be considered, because they embrace more points than one, and error is not sufficiently specified thereon. The exception to the charge as a whole does not state wherein' it is erroneous, and is still further from specifically assigning error. The charge in regard to the possession of the land was right, inasmuch as no question touching it was ' embraced in the questions put to the jury in writing by the court, and none other than those put was requested to be submitted by the plaintiff m error.
2. The requests to charge were not in writing, and therefore there was no error in not chárging them.
3. The exception to the decree specifies no error therein, and none is specifically assigned.
4. The decree asked for by the plaintiff in error did not follow the verdict, inasmuch as it directed execution to issue for six hundred dollars, when the finding was that promissory notes were to be given therefor.
5. The cross-bill should not have been dismissed on demurrer. Among other things, it set up that the deed, which complainant prayed should be cancelled, or another made back to complainant by defendant in lieu of it, had been wrongfully taken possession of by complainant at the death of defendant’s mother, and defendant asked that it be delivered to him. As an answer, it should have been retained, and where it prayed for that relief, it was good as a cross-bill.
Wo do not see that the precise equity of this case has been reached by the mode of trial, the verdict and the decree rendered; but plaintiff in error asked for no other question to be submitted to the jury than those passed upon ; he made no motion for a new trial; he specifies no errors in the decree, in accordance with the repeated de*602cisions of this court; he makes no specific exceptions to the charge as a whole, nor does he set out wherein other large segments of it are erroneous; and we are ihus powerless legally to redress any wrong inflicted upon him. We are gratified that no great wrong has been done, if any, by the result, and that the.father, the complainant, retains the land as long as he lives, by the decree rendered, and only at his death is the possession to be his son’s, the defendant’s, and thus the sum and substance of real justice between them, if not fully reached, has been so nearly approximated as not to outrage, to say the worst, a court of equity.
Judgment affirmed.